Mr. Justice Hernández Matos
delivered the opinion of the Court.
The Prosecuting Attorney accused Eli Perales Figueroa of a violation of Art. 260 of the Penal Code charging him with intentionally committing a lascivious act with a 12-year-old girl on August 13, 1962. The trial was held May 8, 1963 before a jury. The evidence of The People consisted of the oral testimonies of that girl and her mother. The *705defense did not offer any evidence whatsoever; the accused refused to testify and thus submitted the case. The jury found him guilty of the offense he was charged with.
On appeal he maintains, among other errors assigned, that the trial court erred in permitting the prosecuting attorney to comment on defendant’s silence.
When the prosecuting attorney announced he had finished the presentation of the evidence, the defense submitted the case stating: “We said that that is our case. We don’t have any evidence.”
During the rebuttal argument to the jury the following took place:
“Prosecuting Attorney:
“What can the defendant do? Well, there is an alibi . . . “Defense:
“Objection. The prosecuting attorney cannot manifest himself in that sense.
“Prosecuting Attorney:
“I was telling the members of the jury that among the attorney’s arguments he told you and repeated it many times that what could the defendant do in a case like this but deny it is true. Well, he could have done many things, if he was not with that girl that night and if he did not do that, he must have been at some other place, he must have been with some other person at some other place .... If that girl testified before you for any reason whatsoever; if her father and mother forced her to come over here to testify about these filthy acts, that evidence is produced here. If this man had not been at such a place, he produces the evidence. If it had not happened that way you would have had that evidence here.”
In his brief appellant states that the prosecuting attorney in his argument to the jury “enumerates a series of different things which the defendant should have done, the different evidence he could have brought to the jury to defend himself and then he underscores his argument emphasizing the fact that if the facts were not exactly as they are re*706ported in the evidence of The People the accused should have brought that evidence to the court.”
On the other hand the Solicitor General maintains (a) that the above-copied statements of the prosecuting attorney do not constitute a comment on the silence of the defendant, (b) that they refer to the evidence the defendant could produce if he thought that the evidence of The People was false, (c) they responded to statements of the defense attorney in the sense that the only thing the defendant could do in a case like this was to deny the facts, and (d) that “the judge gave instructions on defendant’s right not to testify and on the prohibition of taking such refusal to testify as an incriminating circumstance.”
Our Codé of Criminal Procedure since its approval in 1902, provided in its §§ 7 and 29(2) that: “No person can be compelled, in a criminal action, to be a witness against himself” and “if the defendant does not testify that fact can not be used against him.” The Organic Act of 1917 in its § 2, paragraph 3 provided that: “no person . . . shall be compelled in any criminal case to be a witness against himself.” Our Constitution of 1952 provides in § 11 of its Art. II that: “No person shall be compelled in any criminal case to be a witness against himself and the failure of the accused to testify may be neither taken into consideration nor commented upon against him.” Our decisions have protected those fundamental rights.1 Amendments 5th and 14th to the Federal Constitution and the Legislatures of forty-four states of the Union guarantee them.—Griffin v. Califor*707nia, 380 U.S. 609; People v. Modesto, 398 P.2d 763, 762 (Cal.).
Defendant’s silence on his fate — efficient tool for the guarantee of the presumption of innocence and the privilege of not incriminating himself — deserves the deepest respect; its invasion is not allowed to anyone; any attempt to change it into .an incriminating factor or element shall not be permitted. To suggest or insinuate motivations for defendant’s silence or to produce explanations regarding it on the basis of a hypothetical certainty of the evidence of The People, susceptible of being ultimately construed as a demonstration of guilt, or capable of disturbing the serenity or equanimity of the jury, is tantamount to its effective and prejudicial violation.
The words of the prosecuting attorney, even though they were said in rebuttal of the statements of the defense attorney, insinuated to the jury that the defendant had remained silent during the trial and had not introduced any evidence in his behalf because it was true that (1) he had been with the girl that night, (2) that the girl had testified voluntarily and (3) that everything had “happened thus”, the way the girl testified.
In People v. Díaz, already cited, we said among other things:
“The right of a defendant not to testify and that such circumstance shall not create any presumption against him, should not be invaded by the district attorney with unfavorable remarks or insinuation of any kind. If it were so invaded, he should receive from the judge presiding the trial the most severe and prompt rebuke for improper conduct; and the court should at once properly charge the jury, so that in the minds of the triers of fact there might remain no trace whatsoever that such remarks were made before them.”
In the case at bar the respondent did not give the specific instructions to the jury on defendant’s right not to take *708the witness stand and not to produce any evidence in his hehalf; neither at that moment nor at any other time during the trial was there any “severe and prompt rebuke for improper conduct” of the prosecuting attorney in the case. Apparently it considered those statements licit or harmless. It limited itself in its general instructions to transmit the routine instruction on what “the law provides” regarding the right of the defendant to either testify or not, which in no way cured the error committed.
In People v. Velázquez, which we have also already cited, referring to People v. Díaz, we stated:
“In said case the court acted promptly and gave the jury specific instructions which it subsequently enlarged in the general instructions, and we decided that the error assigned had been cured.
“We cannot reach the same conclusion in the present case. Not only did the court fail to censure the words of the prosecuting attorney and charge the jury promptly so that they would not.consider them and in said way cure the error, but neither was the error cured in the general instructions, since the court justified said words as a lawful argument of the prosecuting attorney, which although it did not constitute evidence it meant to clear the truth as he deemed best and in addition it erred in holding that the comment of the prosecuting attorney did not refer to the silence of the defendant.”
In the case of Griffin v. California, above-cited, § 13 of Art. I of the Constitution of the State of California which allowed the judge and the prosecuting attorney to comment adversely the silence of the defendant and which the jury could consider in its deliberations was declared unconstitutional. The summary of the opinion reads:
“Comment to the jury by a prosecutor in a state criminal trial upon a defendant’s failure to testify as to matters which he can reasonably be expected to deny or explain because of facts within his knowledge or by the court that the defendant’s silence under those circumstances evidences guilt violates, the *709Self-Incrimination Clause of the Fifth Amendment of the Federal Constitution as made applicable to the States by the Fourteenth.”
For the foregoing reasons we conclude that that error was committed. Our disposal of the case makes it unnecessary to discuss the other errors assigned, which, if committed, would not have given ground for the acquittal of the defendant-appellant.2
The judgment appealed from will be reversed and the case remanded for a new trial.
Mr. Justice Pérez Pimentel dissented. Mr. Justice Ramirez Bages dissented in a separate opinion in which Mr. Justice Blanco Lugo, who also dissented, concurs.
—0—

 See: People v. Roldán et al., 27 P.R.R. 719, 723 (1919); People v. Estrada, 51 P.R.R. 791, 798 (1937); People v. Díaz, 69 P.R.R. 577, 585 (1949); People v. Velázquez, 72 P.R.R. 40, 49 (1951); People v. Alvarez, 85 P.R.R. 569, 572 (1962); People v. Cotto Torres, 88 P.R.R. 22 (1963), resolutions in reconsideration dated June 28, 1963, 88 P.R.R. 38, and December 18, 1963, 88 P.R.R. 39, and People v. Verdejo Meléndez, 88 P.R.R. 202 (1963).


 For a more appropriate case, we shall leave the determination of the question of whether or not the error committed in commenting defendant’s silence adversely is curable by means of the severe reprimand to the prosecuting attorney and specific instructions given promptly to the jury, that is, whether the doctrine in People v. Roldán et al., already cited, should be reinstated.